ORDER

PER CURIAM.
Claimant appeals the denial of her claim for workers’ compensation benefits and her claim against the Second Injury Fund by the Labor and Industrial Relations Commission (Commission). The decision of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).